Judgment, Supreme Court, New York County (Stuart Cohen, J.), entered on or about March 23, 1993, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying her an accident disability retirement pension, and dismissed the petition, unanimously affirmed, without costs.
We agree with the IAS Court that the record contains ample credible evidence supporting the Medical Board’s finding that the injury petitioner sustained in October 1989 has not disabled her from performing her duties as a teacher, and that the conflicting medical evidence addressed by petitioner provides no occasion for judicial interference (see, Matter of Muffoletto v New York City Employees’ Retirement Sys., 198 AD2d 7). Concur—Murphy, P. J., Carro, Ellerin, Wallach and Rubin, JJ.